PER CURIAM:
Roland Falcon, counsel for Ricardo Garcia-Abarca in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a *873brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Garcia-Abar-ca’s conviction and sentence, along with the revocation of his supervised release and corresponding sentence, are AFFIRMED.